Exhibit 10.13

Subscription Agreement

This Subscription Agreement (the "Agreement") is made and entered into as of the
6th day of March, 2003, by and between Richard Rosenfield, an individual
("Rosenfield"), Larry S. Flax, or his successors in trust, as Trustee of the
Larry S. Flax Revocable Trust dated June 18, 2002, as may be amended from time
to time ("Flax"), and California Pizza Kitchen, Inc., a California Corporation
("CPK" and, collectively with Flax and Rosenfield, the "Subscribers") and LA
Food Show, Inc., a California corporation (the "Company"), with reference to the
facts set forth below.

WHEREAS, the Company, by action of the Board of Directors (the "Board"), has
determined to raise capital by means of the issuance of shares of the Company's
Series A 8% Convertible Preferred Stock (the "Shares") for a purchase price of
$2.00 per share; and

WHEREAS, each of the Subscribers desire to purchase, and the Company desires to
sell, those number of Shares set forth across from each such Subscriber's name
in Section 1.1.

NOW, THEREFORE, in order to implement the foregoing and in consideration of the
mutual representations, warranties, covenants and agreements contained herein
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto agree as follows:

Subscription for and Purchase of Shares.
The Purchase

. Subject to the terms and conditions of this Agreement, each Subscriber hereby
irrevocably subscribes for and purchases the following number of Shares set
forth across from such Subscriber's name for the purchase price of $2.00 per
Share (the "
Purchase
"):

Subscriber

Number of Shares Subscribed For

Total Subscription Price (the "Purchase Price")

CPK

1,000,000 Shares

$2,000,000

Flax

500,000 Shares

$1,000,000

Rosenfield

500,000 Shares

$1,000,000

Payment of Purchase Price.
Each Subscriber hereby pays the Purchase Price set across from such Subscriber's
name in Section 1.1 to the Company in immediately good and available funds
concurrently with the execution of this Agreement;
provided
,
however
, that the Company and each Subscriber hereby agree and acknowledge that (i)
$573,500 of the Purchase Price due and payable to the Company by Flax has
previously been delivered by Flax to the Company, and (ii) $573,500 of the
Purchase Price due and payable to the Company by Rosenfield has previously been
delivered by Rosenfield to the Company. Each Subscriber further authorizes the
Company to utilize immediately the full Purchase Price in furtherance of the
Company's business.

Closing; Closing Deliveries.
Closing
.

The closing (the "Closing") of the Purchase and the transactions contemplated by
this Agreement shall occur on the date hereof at 10:00 a.m., Los Angeles time,
at the offices of Alschuler Grossman Stein & Kahan LLP, The Water Garden, 1620
26th Street, Fourth Floor, North Tower, Santa Monica, CA 90404. Company
Deliveries. At the Closing, the Company shall deliver (or shall have previously
delivered) to each Subscriber:
 a. an executed copy of this Agreement;
 b. an executed copy of the Company's Certificate of Determination of Series A
    8% Convertible Preferred Stock certified by the Secretary of State of the
    State of California;
 c. an executed copy of that certain Shareholders' Agreement by and between the
    Shareholders and the Company, dated as of even date herewith (the
    "Shareholders' Agreement"); and
 d. a stock certificate representing the Shares purchased by such Subscriber.

Subscriber Deliveries. At the Closing, each Subscriber shall deliver (or shall
have previously delivered) to the Company:
 a. an executed copy of this Agreement;
 b. an executed copy of the Shareholders' Agreement; and
 c. the Purchase Price set forth across from such Subscribers' name in Section
    1.1 of this Agreement.

Investment Representations and Warranties of the Subscriber. Each Subscriber
represents and warrants, severally, and not jointly, to the Company the
following:
 1. The information that Subscriber has furnished herein is correct and complete
    as of the date of this Agreement. The representations and warranties made by
    Subscriber may be fully relied upon by the Company and by any investigating
    party relying on them;
 2. Subscriber, if an entity, is duly organized, validly existing and in good
    standing under the laws of the state of its incorporation or organization,
    having full power and authority to own its properties and to carry on its
    business as conducted.
 3. Subscriber, if a natural person, is twenty-one (21) years of age or older,
    competent to enter into a contractual obligation, and a citizen or resident
    of the United States of America.
 4. Subscriber has the requisite power and authority to deliver this Agreement,
    and perform his, her or its obligations herein, and consummate the
    transactions contemplated hereby. Subscriber has duly executed and delivered
    this Agreement. This Agreement is a valid, legal and binding obligation of
    Subscriber enforceable against Subscriber in accordance with its terms,
    except to the extent that enforceability may be limited by applicable
    bankruptcy, insolvency or similar laws affecting the enforcement of
    creditors' rights generally and subject to general principles of equity
    (regardless of whether such enforcement is considered in a proceeding at law
    or at equity).
 5. Subscriber is an "accredited investor" as that term is defined in Rule 501
    under Regulation D promulgated under the federal Securities Act of 1933, as
    amended (the "Act").
 6. Subscriber is subscribing for and purchasing the Shares solely for
    Subscriber's own account, for investment purposes only, and not with a view
    toward or in connection with resale, distribution, subdivision or
    fractionalization thereof. Subscriber has no agreement or other arrangement,
    formal or informal, with any person or entity to sell, transfer or pledge
    any part of the Shares, or which would guarantee him any profit or insure
    against any loss with respect to the Shares, and Subscriber has no plans to
    enter into any such agreement or arrangement. Subscriber acknowledges that
    the Shares have not been registered under the Act or any state securities
    laws, and may not be resold, transferred, assigned or otherwise disposed of
    unless they are registered under the Act or an exemption from registration
    is available, and unless the proposed disposition is in compliance with the
    restrictions on transferability under federal and state securities laws.

Representations and Warranties of the Company. The Company hereby represents and
warrants to each Subscriber as follows:
 1. The Company is a corporation duly organized, validly existing and in good
    standing under the laws of the State of California, having full power and
    authority to own its properties and to carry on its business as conducted.
 2. The Company has the requisite power and authority to deliver this Agreement,
    perform its obligations herein and consummate the transactions contemplated
    hereby. The Company has duly executed and delivered this Agreement. This
    Agreement is a valid, legal and binding obligation of the Company
    enforceable against the Company in accordance with its terms, except to the
    extent that such enforceability may be limited by applicable bankruptcy,
    insolvency or similar laws affecting the enforcement of creditors' rights
    generally and subject to general principles of equity (regardless of whether
    such enforcement is considered in a proceeding at law or at equity).
 3. All of the Shares to be issued to the Subscriber pursuant to this Agreement,
    when issued and delivered in accordance with the terms of this Agreement,
    will be duly authorized, validly issued, fully paid and non-assessable.
 4. The authorized capital stock of the Company consists of 100,000,000 shares
    of common stock and 10,000,000 shares of preferred stock, of which 2,000,000
    shares of preferred stock are designated as Series A 8% Convertible
    Preferred Stock. Immediately after consummation of the Purchase, there will
    be issued and outstanding: (i) 2,000,000 shares of common stock of the
    Company and (ii) 2,000,000 shares of Series A 8% Convertible Preferred
    Stock. The shares of Series A 8% Convertible Preferred Stock shall have the
    rights, preferences and privileges as set forth in the Certificate of
    Determination. All of the outstanding shares of capital stock of the Company
    have been duly authorized and are validly issued, fully paid and
    non-assessable. Other than as expressly set forth in the Shareholders'
    Agreement entered into as of the date hereof by and among the Company and
    the Subscribers (the "Shareholders' Agreement"), there are no contracts,
    arrangements or other agreements with respect to voting, issuance,
    redemption, repurchase, acquisition, sale or transfer of the capital stock
    or other securities of the Company, or any securities convertible into or
    exchangeable for shares of capital stock or other securities of the Company,
    to which the Company, Flax or Rosenfield is a party. Except (i) as expressly
    created by the Shareholders' Agreement, and (ii) for the subscription for
    Shares contemplated by this Agreement, the Company has not granted any
    preemptive rights, registration rights, subscriptions, calls, options,
    warrants, rights, convertible securities or other agreements or commitments
    of any character relating to the issued or unissued capital stock or other
    securities of the Company, or securities convertible into or exchangeable
    for shares of such capital stock or other securities of the Company, and
    there are no statutory obligations of the Company to purchase, redeem or
    otherwise acquire or to sell, issue or otherwise transfer any shares of such
    capital stock.
 5. The Company does not own a freehold interest in any real property or any
    option or right of first refusal or first offer to acquire real property.
    The Company is party to two real property leases (the "Company Leases") for
    the real property located at 3212 North Sepulveda Boulevard, Suite A,
    Manhattan Beach, CA 90266, and at 1334 Park View Avenue, #200, Manhattan
    Beach, CA 90266. Copies of the real property leases have been made available
    to each Subscriber. The Company Leases are valid, binding and in full force
    and effect. All rents and additional rents and other sums, deposits,
    expenses and charges due on the Company Leases have been paid and the
    Company has been in peaceable possession since the commencement of its
    original possession under the Company Leases and no waiver, indulgence or
    postponement of the Company's obligations thereunder has been granted by the
    lessors. There exists no default or event of default by the Company or by
    any other party to the Company Leases, or occurrence, condition or act
    (including the consummation of the transactions contemplated hereby) which,
    with the giving of notice, the lapse of time or the happening of any further
    event or condition, would become a default or event of default by the
    Company under the Company Leases, and there are no outstanding claims of
    breach or indemnification or notice of default or termination of any of the
    Company Leases. The Company is in physical possession and actual and
    exclusive occupation of the real property subject to the Company Leases. The
    real property leased by the Company pursuant to the Company Leases requires
    no repair or restoration works in order to (i) comply with the terms of the
    Company Leases or (ii) maintain the leased property in a state of good
    maintenance and repair suitable for the purposes for which it is presently
    being used. The Company is currently occupying the real property subject to
    the Company Leases in compliance with all laws, statutes, ordinances or
    other applicable rules or regulations of any governmental or regulatory
    authority. The Company does not owe any brokerage commission with respect to
    the real property subject to the Company Leases.
 6. Neither the execution and delivery of this Agreement or the Shareholders'
    Agreement (collectively, the "Transaction Documents") by the Company, nor
    the consummation of the transactions contemplated hereby or thereby, will
    (a) violate any provision of any law, regulation, statute, ordinance,
    administrative order or treaty or any award, decision, injunction, judgment,
    order, ruling, subpoena or a verdict rendered by any court, administrative
    agency or other governmental body or by any arbitrator, (b) require the
    consent of or any filing with any person or governmental body other than the
    filing of a Form D with the Securities and Exchange Commission and a notice
    of transaction under Section 25102(f) of the California Corporations Code
    with the California Secretary of State, (c) violate, result (with or without
    notice or the passage of time, or both) in a breach of, or give rise to any
    right to terminate, accelerate or cancel any obligation under, any material
    contract to which the Company is subject or bound, or (d) result in the
    creation of any charge, claim, lien, security interest or other encumbrance
    of any kind upon any property of the Company.
 7. There is no action, investigation, arbitration, hearing, litigation or suit
    (whether civil, criminal, administrative, investigative or informal) pending
    or threatened against the Company or any of its assets or property before
    any court, governmental body or arbitrator. Neither the Company nor any of
    its assets or properties is subject to any order, judgment, injunction or
    decree.
 8. Except as set forth on Schedule 4.8, the Company has all governmental and
    regulatory licenses, permits and authorizations (all of which are in full
    force and effect) necessary to conduct its business as contemplated. The
    Company owns all trademarks, service marks and trade dress which it expects
    to use in the business of the Company including without limitation the "LA
    Food Show" service mark.
 9. Except as set forth on Schedule 4.9, no employee, officer or director of the
    Company or any affiliate of any such person, and no member of such person's
    immediate family, has engaged in any transactions or entered into any
    contract, agreement or other arrangement with the Company. No officer or
    director of the Company or any affiliate of any such person, and no member
    of any such person's immediate family, has had any interest in any property
    used in or pertaining to the business of the Company.

Transferability of Shares. Each certificate or other document evidencing any of
the Shares shall (unless otherwise permitted by the provisions of this
Agreement) be stamped or otherwise imprinted with legends substantially similar
to the following (in addition to any legend required under applicable state
securities laws):

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED ("ACT") OR STATE SECURITIES LAWS ("STATE
ACTS") AND ARE RESTRICTED SECURITIES. THE RESTRICTED SECURITIES HAVE BEEN
ACQUIRED FOR HOLDER'S OWN ACCOUNT AND NOT WITH A VIEW TO, OR FOR SALE IN
CONNECTION WITH, ANY DISTRIBUTION THEREOF. RESTRICTED SECURITIES MUST BE HELD
INDEFINITELY UNLESS THEY ARE SUBSEQUENTLY REGISTERED UNDER THE ACT AND STATE
ACTS AND/OR EXEMPTION FROM SUCH REGISTRATION(S) IS (ARE) AVAILABLE.

THE SALE, ASSIGNMENT, TRANSFER, CONVEYANCE, EXCHANGE, MORTGAGE, GRANT OF A
SECURITY INTEREST IN, GIFT, ENCUMBRANCE, PLEDGE, HYPOTHECATION OR OTHER
DISPOSITION OF THE SHARES REPRESENTED BY THIS CERTIFICATE OR ANY INTEREST
THEREIN IS RESTRICTED BY AND SUBJECT TO A SHAREHOLDERS' AGREEMENT DATED MARCH 6,
2003. A COPY OF SAID AGREEMENT MAY BE INSPECTED AT THE PRINCIPAL OFFICE OF THE
CORPORATION.

Indemnity.
 1. Each Subscriber acknowledges that such Subscriber understands the meaning
    and legal consequences of the representations and warranties contained in
    this Agreement, and knowing this, each Subscriber hereby indemnifies and
    holds harmless the Company and its officers, directors, shareholders,
    partners, members, agents, counsel, servants, employees, affiliates, parent
    companies, subsidiaries, heirs, personal and legal representatives and
    administrators, successors and assigns from, of and against any and all
    loss, costs, claims, expenses and damages (including reasonable attorneys'
    fees and court costs incurred), or liability due, which any one of them may
    incur by reason of failure of such Subscriber to fulfill any of the terms or
    conditions of this Agreement or arising out of or by reason of any
    representation or warranty of such Subscriber, or any breach thereof.
 2. The Company acknowledges that it understands the meaning and legal
    consequences of the representations and warranties contained in this
    Agreement, and knowing this, the Company hereby indemnifies and holds
    harmless each Subscriber and its officers, directors, shareholders,
    partners, members, agents, counsel, servants, employees, affiliates, parent
    companies, subsidiaries, heirs, personal and legal representatives and
    administrators, successors and assigns from, of and against any and all
    loss, costs, claims, expenses and damages (including reasonable attorneys'
    fees and court costs incurred), or liability due, which any one of them may
    incur by reason of failure of the Company to fulfill any of the terms or
    conditions of this Agreement or arising out of or by reason of any
    representation or warranty of the Company, or any breach thereof.

Understandings and Agreements. Each Subscriber hereby agrees, and hereby agrees
to cause its subsequent transferees to agree, that, in connection with any
registration of the Company's securities under the Act, if so requested by the
Company or any managing underwriter in connection with such registration,
Subscriber or any transferee of Subscriber shall agree in writing not to sell,
assign, convey or otherwise transfer any of the Company's securities during the
periods specified by the Company's Board of Directors at the request of such
managing underwriter, with such periods not to exceed the 10 days prior to, and
the 180 days following the effective date of a registration statement of the
Company filed under the Act in connection with such registration; provided,
however, that, in the case of death of Subscriber or any subsequent transferee,
if consented to by the managing underwriter, such Subscriber or subsequent
transferee's estate shall be permitted to offer for public sale prior to the
expiration of such period such securities of the Company as reasonably necessary
to generate funds for the payment of estate taxes. The Company may impose
stop-transfer instructions with respect to securities subject to the foregoing
restrictions until the end of such period. Each Subscriber agrees to provide all
information, execute all documents, and do all other things requested (without,
however, assuming or undertaking any monetary liability) by the Company in
connection with the Company's application for transfer of, or obtaining of, any
liquor, beverage or other license or permit sought by the Company. It is
acknowledged that the Company may seek certain information or documents, and may
require execution of such documents and other certificates, in connection with
Company's application for transfer of, obtaining of, or maintaining of a license
to serve beer, wine and other alcoholic beverages at any restaurant owned by the
Company, and that in connection therewith, shareholders of the Company who own a
certain minimum equity interest in the Company may be required by the laws of
the State of California or any other applicable jurisdiction to provide such
information, documents, certificates or other things, and Subscriber hereby
agrees to fully cooperate in connection with the foregoing. Miscellaneous
Provisions. This Agreement shall be governed by and construed in accordance with
the laws of the State of California without reference to the conflicts of laws
principles thereof. All notices and communications to be given or otherwise made
to either the Company or Subscriber shall be deemed to be sufficient if
contained in a written instrument delivered in person or by facsimile or duly
sent by first class registered or certified mail, return receipt requested,
postage prepaid, or by overnight courier, or addressed to such party at the
following address:

If to CPK:

California Pizza Kitchen, Inc.
6053 West Century Boulevard
Los Angeles, CA 90045-6430
Facsimile No.: (310) 342-4656
Attn: Fred Hipp

If to Flax:

Larry S. Flax, or his successors in trust, as Trustee of the Larry S. Flax
Revocable Trust dated June 18, 2002, as may be amended from time to time

c/o LA Food Show, Inc.
1334 Park View Avenue, #200
Manhattan Beach, CA 90266
Facsimile No.: (310) 939-9829
Attn: Larry S. Flax

 

If to Rosenfield:

Richard Rosenfield
c/o LA Food Show, Inc.
1334 Park View Avenue, #200
Manhattan Beach, CA 90266
Facsimile No.: (310) 939-9829

If to the Company:

LA Food Show, Inc.
1334 Park View Avenue, #200
Manhattan Beach, CA 90266
Facsimile No.: (310) 939-9829
Attn: Richard Rosenfield and Larry S. Flax

or to such other address as the party to whom notice is to be given may have
furnished to the other party hereto in writing in accordance herewith. Any such
notice or communication shall be deemed to have been delivered and received: (a)
in the case of personal delivery or delivery by facsimile, on the date of such
delivery, (b) in the case of nationally-recognized overnight courier, on the
next business day after the date when sent and (c) in the case of mailing, on
the third business day following that on which the piece of mail containing such
communications is posted. As used in this Section, "business day" shall mean any
day other than a day on which banking institutions in the State of California
are legally closed for business.

Neither this Agreement, nor the rights, obligations nor interests of a
Subscriber may be assigned without the prior written consent of the Company. Any
term of this Agreement may be amended and the observance of any term of this
Agreement may be waived (either generally or in a particular instance and either
retroactively or prospectively), only with the written consent of each of the
parties hereto. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms. The federal and state courts located within the County of Los Angeles, in
the State of California, shall have exclusive jurisdiction and venue with
respect to all actions, claims and proceedings arising out of or relating to
this Agreement, or its enforcement. The parties to this Agreement hereby waive
any right to commence any claim, action or proceeding in any other venue or
jurisdiction, except as set forth in this paragraph, or to seek dismissal of any
action, claim or proceeding in the County of Los Angeles, in the State of
California, on the basis of improper venue or forum non conveniens. Moreover,
the parties hereby consent to the personal jurisdiction of the courts of the
County of Los Angeles, in the State of California. The parties hereby agree and
acknowledge that a breach of this Agreement would result in severe and
irreparable injury to the other party, which injury could not be adequately
compensated by an award of money damages, and the parties therefore agree and
acknowledge that they shall be entitled to injunctive relief in the event of any
breach of any material term, condition or provision of this Agreement, or to
enjoin or prevent such a breach, including without limitation an action for
specific performance hereof, and the parties hereby irrevocably consent to the
issuance of any such injunction. The parties further agree that no bond or
surety shall be required in connection therewith. This Agreement and the
documents referred to herein constitute the entire agreement among the parties
and shall constitute the sole documents setting forth terms and conditions of
the Subscriber's contractual relationship with the Company with regard to the
matters set forth herein. This Agreement may be executed in any number of
counterparts, or facsimile counterparts, each of which shall be deemed an
original, and all of which together shall constitute one and the same
instrument. The titles and subtitles used in this Agreement are used for
convenience and are not to be considered in construing or interpreting this
Agreement. The singular number or masculine gender, as used herein, shall be
deemed to include the plural number and the feminine or neuter genders whenever
the context so requires.

[The remainder of this page is left intentionally blank.]

IN WITNESS WHEREOF,

Each Subscriber, or its duly authorized representative(s), has hereby executed
and delivered this Subscription Agreement, and executed and delivered herewith
the Purchase Price, as of the date set forth above.



 

Larry S. Flax, or his successors in trust, as
Trustee of the Larry S. Flax Revocable Richard Rosenfield
Trust dated June 18, 2002, as may be
amended from time to time


By:

Name: Larry S. Flax
Its: Trustee

California Pizza Kitchen, Inc.

, a California
corporation



By: _____________________

Name: ___________________________

Title: ________________________

AGREED AND ACCEPTED:

LA Food Show, Inc.

, a California corporation



By: _____________________

Name: ___________________________

Title: ________________________